REINSTATEMENT OF CERTIFICATE OF CERTIFIED SHORTHAND REPORTER



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:REINSTATEMENT OF CERTIFICATE OF CERTIFIED SHORTHAND REPORTER

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




REINSTATEMENT OF CERTIFICATE OF CERTIFIED SHORTHAND REPORTER2019 OK 13Decided: 03/25/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 13, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 


RE: Reinstatement of Certificate of Certified Shorthand Reporter


ORDER


Pursuant to 20 O.S. Chapter 20, §1503.1(B)(3), the Oklahoma Board of Examiners of Certified Shorthand Reporters has determined that good cause exists for granting an exemption for 2018 continuing education for Certified Shorthand Court Reporter Jeanna Whitten, CSR #1961. The Oklahoma Board of Examiners of Certified Shorthand Reporters has recommended to the Oklahoma Supreme Court that the certificate of the named Certified Shorthand Reporter be reinstated.
IT IS HEREBY ORDERED that the certificate of Jeanna Whitten, CSR #1961, shall be reinstated effective March 14, 2019 from the suspension earlier imposed by this Court.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 25TH day of MARCH, 2019.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.


 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA